OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The issue whether the police acted reasonably in stopping and searching defendant is a mixed question of law and fact, and evidence exists in the record to support the hearing court’s findings as affirmed by the Appellate Division (see, People v Falciglia, 75 NY2d 935, 937; People v Castro, 68 NY2d 850, 851; People v Harrison, 57 NY2d 470).
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.